Citation Nr: 0108228	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to June 
1980.  The veteran died in November 1997.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 RO decision which denied the 
appellant's claim of service connection for the cause of the 
veteran's death as not well grounded. 


REMAND

The veteran's death certificate shows that the primary cause 
of death was respiratory failure which was due to or a 
consequence of chondrosarcoma and malnutrition.  It is noted 
that the RO, in part, denied the appellant's claim of service 
connection for the cause of the veteran's death as there was 
no evidence of chondrosarcoma during the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312.  The RO pointed out that while soft sarcomas were 
subject to presumptive service connection based on herbicide 
exposure, chondrosarcoma was not.  38 C.F.R. § 3.309(e).  

In a February 1999 statement, it was noted that the appellant 
claimed that "Dr. B." (who was on the staff at the Walter 
Reed Army Medical Center in 1988) told her that the veteran's 
"carcinoma originated in the soft tissue and spread to the 
bone."  It appears that the appellant is arguing that the 
veteran's death was caused by a soft tissue sarcoma, which is 
subject to presumptive service connection.  Id.  Currently, 
there is no medical evidence on file which corroborates the 
appellant's assertion.  As such, efforts should be made to 
obtain any outstanding records from Dr. B as well as from 
Walter Reed Army Medical Center.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

(The appellant's February 1999 request for an independent 
medical examiner's opinion in this case is acknowledged.  
Fulfillment of this request is not appropriate at this time 
as further evidentiary development is needed pursuant to this 
remand.)

Additional matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required to assure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.


Accordingly, this case is REMANDED for the following:

1.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

2.  The RO should contact Dr. B. and 
obtain copies of any outstanding medical 
records of the veteran.  Additionally, 
outstanding records of the veteran from 
Walter Reed Army Medical Center, prior to 
March 1988, should be obtained.

3.  After the development requested above 
has been completed, the RO should review 
the appellant's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Thereafter, the RO should adjudicate 
the appellant's claim of service 
connection for the cause of the veteran's 
death.  If the claim is not resolved to 
the satisfaction of the appellant, the RO 
should issue a supplemental statement of 
the case (SSOC) which contains a citation 
to the applicable laws and regulations.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

